DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1 June 2022, with respect to the indefiniteness rejection of claim 1 have been fully considered and are persuasive.  The rejection of 24 March 2022 has been withdrawn. 

Applicant’s arguments with respect to the prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel (US-8955889-B2).

With regards to claim 1, Bendel discloses a vehicle door lock device (Col 1 Para 1) comprising: 
a latch (4 Figure 1) that has a full latch claw portion (the surface of latch 4 contacting pawl 6, Figure 1) and a half latch claw portion (18 Figure 1), that engages with a striker (3 Figure 1) attached to a vehicle body during a closing operation of a vehicle door (Col 3 Para 1), that is rotatable between an unlatch position (catch 4 fully rotated counter-clockwise with striker 3 released, Col 3 Para 2) serving as a rotation position where the engaged striker is releasable and a full latch position (4 Figure 1) serving as a rotation position where the striker is held not to be releasable, and that rotates from the unlatch position to the full latch position by the engaged striker moving in response to the closing operation of the vehicle door (Col 5 Para 1); 
a pawl (6 Figure 1) that is rotatable between an engagement position (6 Figure 1) serving as a rotation position where the pawl enters a rotation region of the full latch claw portion and a disengagement position (pawl 6 rotated counter-clockwise, Col 3 Para 2) serving as a rotation position where the pawl is retreated from the rotation region of the full latch claw portion, that is pressed by the full latch claw portion to rotate in a direction (counter-clockwise, Figure 3) from the engagement position toward the disengagement position when the latch rotates in a direction from the unlatch position to the full latch position (Col 3 Para 2), and that engages with the full latch claw portion of the latch located at the full latch position by rotating from the disengagement position to the engagement position after the pressing of the full latch claw portion is completed when the latch is located at the full latch position, thereby restricting the rotation of the latch in a direction (counter-clockwise, Figure 1) toward the unlatch position; 
a block lever (8 Figure 1) that is rotatable between a restriction position (8 Figure 1) serving as a rotation position where the block lever enters a rotation region of the pawl and a non-restriction position (block lever 8 rotated clockwise, Col 3 Para 3) serving as a rotation position where the block lever is retreated from the rotation region of the pawl, that is located at the non-restriction position when the pawl rotates in a direction from the engagement position (6 Figure 1) toward the disengagement position (Col 4 Para 1), that engages with the pawl located at the engagement position by rotating (due to the biasing force of spring 10, Figure 1) from the non-restriction position to the restriction position when the pawl is located at the engagement position by rotating from the disengagement position to the engagement position, thereby restricting the rotation of the pawl in a direction (counter-clockwise, Figure 1) toward the disengagement position (Col 3 Para 2); and 
a half latch lever (32 Figure 4) that is rotatable between an operation position (32 Figure 4) inside an operation region serving as a rotation region for restricting the rotation of the latch in a direction (counter-clockwise, Figure 4) toward the unlatch position by entering the rotation region of the half latch claw portion (18 Figure 4) and engaging with the half latch claw portion when the latch is located at a half latch position (between the first position and closed position, Col 4 Para 4) serving as a rotation position for holding the striker not to be releasable (by blocking the rotation of the latch 4 via half latch claw portion 18, Figure 4), which is the rotation position between the unlatch position and the full latch position, and a non-operation position (half latch lever 32 rotated counter-clockwise from its position in Figure 4, due to clockwise return rotation of lever 37, Col 6 Para 2) inside a non-operation region serving as a rotation region where the half latch lever is retreated from the rotation region of the half latch claw portion, and that is located at the operation position (due to the counter-clockwise rotation of lever 37, Col 6 Para 2) when the rotation position of the latch is located at the rotation position from the half latch position to the full latch position during the closing operation of the vehicle door (Col 6 Para 2), 
wherein the half latch lever is configured to be rotatable around a rotary shaft (34 Figure 4) that is 1) different from a rotary shaft (9 Figure 1) of the block lever and 2) different from a rotary shaft (7 Figure 1) of the pawl, and
the vehicle door lock device further comprises a rotation transmission mechanism (including pins 14 and 30, Figures 1 and 4) that transmits the rotation of the block lever to the half latch lever so that the half latch lever rotates in a direction (counter-clockwise, Figure 4) from the operation position toward the non-operation position in a case where the block lever rotates from the restriction position to the non-restriction position (when lever 13 rotates counter-clockwise, the block lever is rotated clockwise due to pin 14, and rotation transmission mechanism 30 rotates the half-latch lever counter-clockwise, Figure 4).

With regards to claim 6, Bendel discloses the vehicle door lock device according to claim 1, 
further comprising a block lift lever (13 Figure 4) that is connected to the block lever so as to rotate integrally with the block lever (due to their connection via pin 14, Figure 1), and that has an extension arm (19 Figure 1) extending radially outward from a rotation center (center of shaft 9, Figure 1) of the block lever, 
wherein the rotation transmission mechanism (including pins 14 and 30, Figures 1 and 4) comprises an engagement pin (30 Figure 1) disposed on the extension arm and configured to slidably engage with an engagement groove (33 Figure 4) formed on the half latch lever. 

Allowable Subject Matter
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention. Each of claims 7-10 specify functional details, specifically relative directions of rotation between various latch levers, which are not disclosed by Bendel. Furthermore, changes to the relative rotational directions of these levers would neither be an obvious modification of Bendel, nor are taught by any previously cited prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-11015375-B2: A related vehicle latch.
US-10858868-B2: A related vehicle latch.
US-6848727-B1: A related vehicle latch.
US-8480138-B2: A related vehicle latch. 
US-5979951-A: A related vehicle latch.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675